UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6774


DEANDRE L’OVERTURE JACKSON,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; HAROLD W. CLARKE,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:16-cv-00055-AWA-DEM)


Submitted:   October 13, 2016               Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


DeAndre L’overture Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     DeAndre L’overture Jackson appeals the district court’s order

dismissing without prejudice his 28 U.S.C. § 2254 (2012) petition

for failing to comply with a prior order directing him to pay a

required filing fee or to explain why he is unable to do so. *   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.      See 28 U.S.C. § 2253(c)(1)(A)

(2012).   We have independently reviewed the record and conclude

that Jackson has not made the requisite showing.     See 28 U.S.C.

§ 2253(c)(2) (2012).    Accordingly, we deny leave to proceed in

forma pauperis, deny a certificate of appealability, and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                         DISMISSED




     * We conclude that the district court’s order is final and
appealable because the defect identified by the district court
must be cured by something more than an amendment to the
allegations in the § 2254 petition. Goode v. Cent. Va. Legal Aid
Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015).

                                 2